 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650Jet Electric Company, Inc. and Local Union 342 of the International Brotherhood of Electrical Workers, AFLŒCIO.  Case 11ŒCAŒ18395 November 22, 2002 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On August 10, 2001, the National Labor Relations Board issued a Decision and Order1 granting the General Counsel™s Motion for Summary Judgment and finding that the Respondent had violated Section 8(a)(3) and (1) by, inter alia, refusing to consider for hire and failing and refusing to hire Rodney Booe, Stanley Grace, Jerry Loftis, Roger Stanley, Douglas Summers, Allen Craver, Gary Maurice, and Percival Millington.  The Board held in abeyance a final determination of the appropriate rem-edy pending a remand of this case for a hearing before an administrative law judge on the limited issue of the num-ber of openings that were available to the applicant-discriminatees under FES, 331 NLRB 9 (2000). On April 23, 2002, Administrative Law Judge James M. Kennedy issued the attached decision on remand, finding that the Respondent had eight job openings within the 4 months after the first refusal to hire, and recommending that the Board order instatement and backpay, with interest, for the eight named employees. No party has filed exceptions to the judge™s decision. The Board has considered the decision and record, and has decided to adopt the judge™s rulings, findings, and conclusions, and to reaffirm the Order in the Board™s earlier decision as modified and set forth in full below. Contrary to our dissenting colleague, we decline to re-examine, sua sponte, the Board™s prior summary judg-ment decision in this case.  There, the Board found that the Respondent failed to submit a sufficient answer to the complaint, and therefore that the allegations of the amended complaint were deemed to be admitted.  Thus, in finding that the Respondent refused to hire or consider for hire the discriminatees, the Board relied on the alle-gation that ﬁ[at] all times material and continuing to date, Respondent filled job openings at its Winston-Salem, North Carolina job site.ﬂ  We find as a matter of policy and sound procedure that, where summary judgment has issued and is undisputed, no purpose is served by second-guessing the Board™s earlier decision. Our colleague acknowledges that, under FES, when numerous applicants are involved, the General Counsel ﬁneed only show that one applicant was discriminated against to establish a refusal-to-hire violation warranting a cease-and-desist order.ﬂ  FES, supra at 14.  Based on                                                                                                                      1 334 NLRB 1059. that holding, the Board found in the earlier decision that the allegations of the amended complaint, including that the Respondent was filling job openings, were sufficient to warrant granting summary judgment on the refusal-to-hire allegation and issuing a cease-and-desist order.  Un-der FES, no hearing was required to reach a conclusion on the allegation and remedy to this extent. However, the Board found that a hearing was neces-sary in order to determine whether the affirmative reme-dies of backpay and instatement were appropriate.2  These remedies require a showing of the number of openings available.  FES, supra at 14.  That information was not included in the amended complaint and, because the Board found that the Respondent had not adequately answered the complaint, no hearing had been held. By remanding this issue for a hearing, the Board com-plied with the directive of FES not to defer the question of the availability of openings to the compliance stage.  Id.  Rather than a ﬁpost-decision hearing,ﬂ as it is charac-terized by our dissenting colleague, the Board ordered an initial hearing on a matter as to which summary judg-ment was not granted.  Also in accordance with the proc-ess established in FES, the General Counsel amended the complaint to identify the openings of which he was aware before the hearing.  Id. We view our difference with our dissenting colleague as essentially procedural in nature.  In the posture of this case, particularly the Respondent™s failure to file excep-tions, we simply would not revisit this matter. ORDER The National Labor Relations Board orders that the Respondent, Jet Electric Company, Inc., Winston-Salem, North Carolina, its officers, agents, successors, and as-signs, shall 1.  Cease and desist from (a) Threatening not to hire employees because of their affiliation with a union. (b) Threatening to interrogate employees regarding their union affiliation. (c) Advising employees and applicants that union-affiliated employees would not be hired. (d) Threatening to discharge employees for their af-filiation with a union. (e) Interrogating employees regarding their union af-filiation and membership. (f) Refusing to consider for hire or to hire applicants because of their affiliation with a union.  2 Compare Center State Beef, 327 NLRB 1246 (1999) (summary judgment granted finding violations, but remanded to administrative law judge for hearing regarding whether Gissel bargaining order war-ranted). 338 NLRB No. 77  JET ELECTRIC CO. 651(g) Changing its hiring practices and policies in order 
to deny employment to union-affiliated applicants. 
(h) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a)  Rescind the changes in hiring practices and poli-
cies designed to deny employment to union-affiliated 
applicants. (b) Within 14 days from the date of this Order, offer 
Rodney Booe, Stanley Grace, Jerry Loftis, Roger 

Stanley, Douglas Summers, Allen Craver, Gary Maurice, 
and Percival Millington instatement to a job for which 
they applied or a substantially equivalent position, with-
out prejudice to their seniority or any other rights or 
privileges. 
(c) Make Rodney Booe, Stanley Grace, Jerry Loftis, 
Roger Stanley, Douglas Summers, Allen Craver, Gary 
Maurice, and Percival Millington whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against them, in the manner set forth in 
the judge™s decision. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desig-
nated by the Board or its agents
 all payroll records, social 
security payment records,
 timecards, personnel records 
and reports, and all other records, including an electronic 
copy of such records if stor
ed in electronic form, neces-
sary to analyze the amount of backpay due under the 
terms of this Order. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to
 the unlawful refusals to 
hire or consider for hire Rodney Booe, Stanley Grace, 
Jerry Loftis, Roger Stanley, Douglas Summers, Allen 
Craver, Gary Maurice, and Percival Millington, and 
within 3 days thereafter notif
y the applicants in writing 
that this has been done and that the unlawful refusals to 
hire or consider for hire will not be used against them in 
any way. 
(f) Within 14 days after service by the Region, post at 
its facilities in Winston-Salem, North Carolina, copies of 

the attached notice marked ﬁAppendix.ﬂ
3  Copies of the 
notice, on forms provided by the Regional Director for 
Region 11, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Respon-
                                                          
                                                           
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
dent and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employees are customarily 
posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facilities involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, 
a copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since January 2, 1999. 
(g) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER COWEN, dissenting. 
I would not adopt the judge™s April 23, 2002 decision 
on remand and recommendation to order Respondent to 
provide the eight alleged discriminatees instatement and 
backpay.
1  The judge™s findings are improper because 
they were rendered 
after
 the Board issued its August 10, 
2001 decision granting the General Counsel™s Motion for 

Summary Judgment.  While the Board™s August 10, 2001 
decision is the law of the case, and I accept it as such, I 

do not accept the judge™s findings rendered after this 
final decision.  As explained further below, the Board 
cannot remedy its error of granting summary judgment 
without sufficient allegations or record evidence by or-
dering a post-decision hearing to fill in the missing facts. 
The Board granted summary judgment on the basis 
that the Respondent had failed to file an adequate answer 
to the complaint.  Although I would find the Respon-
dent™s answer to the complaint adequate,
2 I have a differ-ent basis for finding the Board™s granting of the General 
Counsel™s Motion for Summary Judgment was in error as 
to the unlawful refusal-to-hire allegations.  The Board™s 
finding of these refusal-to-hire violations in the absence 
of allegations or record evidence regarding the number of 
 1 While no party filed exceptions to the judge™s April 23, 2002 deci-
sion on remand, it is well established that the Board may exercise its 
remedial discretion even in 
the absence of exceptions.  
WestPac Elec-
tric, 321 NLRB 1322 (1996). 
2 I agree with former Chairman Hurtgen™s dissenting opinion that the 
General Counsel™s Motion for Summary Judgment should have been 

denied.  See Jet Electric Co., 
334 NLRB 1059, 1061Œ1062 (2001). The 
pro se Respondent filed a timely res
ponse stating that ﬁI deny all com-
plaints directed at me, James A. Jackson, or my company Jet Electric, 
Inc.ﬂ  I agree with Chairman Hurtgen, for the reasons stated by him, 
that this response was a sufficient de
nial of the complaint™s allegations, 
particularly in light of the greater
 latitude typically accorded unrepre-sented parties. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652openings that were available to the alleged discriminatees 
was in direct contravention of the clear standards set 
forth by the Board in 
FES, 331 NLRB 9 (2000), enfd. 
301 F.3d 83 (3d Cir. 2002). 
As to the issue of available job openings, the General 
Counsel merely alleged in the original complaint that the 
Respondent ﬁfilled job openingsﬂ at ﬁall material times.ﬂ  
The Board, in my view, erroneously found this ambigu-
ous, conclusory allegation to be sufficient under 
FES.3  The Board went on to find that the ﬁundisputedﬂ allega-
tions of the complaint were ﬁsufficient under 
FES to es-
tablish a refusal-to-hire violation warranting a cease-and-
desist order.ﬂ
4  Implicitly acknowledging the deficiency 
in the General Counsel™s allegations of job openings, 
however, the Board™s order c
ontains neither a specific nor a general instatement provision. 
In the absence of allegations or record facts regarding 
the number of available job openings, the Board should 
have denied summary judgment as to the unlawful re-
fusal to hire allegations.  Instead the Board found that the 
Respondent unlawfully refused to hire all eight alleged 

discriminatees
5 and remanded the case to the judge with 
an order to essentially fill in this evidentiary gap 
post-
decision.  The General Counsel thereafter issued an 
amended complaint on September 5, 2001,
6 which listed 
specific dates upon which eight job openings allegedly 

occurred.  The Respondent filed an answer denying the 
allegation and a hearing was thereafter conducted before 
the judge.  The judge found that eight job openings oc-
curred on various dates (only two of which matched the 
dates in the amended complaint) within the 4 months 
after the first application by an alleged discriminatee. 
In finding the refusal-to-hire violations without allega-
tions regarding the dates a
nd numbers of job openings, 
the Board majority did exactly what it said it would not 

do in 
FES.  The dictates of the Board™s FES decision are clear.  In order to make out a prima facie case of unlaw-
ful refusal to hire, the General CounselŠ
at the hearing 
on the meritsŠ
must show, inter alia, that ﬁthe respondent 
was hiring, or had concrete plans to hire,
7 at the time of 
                                                          
                                                                                             
3  Jet Electric Co., supra at 1059Œ1060. 
4 Id. slip op. at 1. 
5 Id. slip op. at 2 (ﬁIn . . . refusing to hire, the above-named appli-
cants . . . the Respondent has been discriminating in regard to the hire   
. . . of its employees and applicants for employment . . . violating Sec-
tion 8(a)(3) and (1) of the Act.ﬂ). 
6 I am aware of no basis for permitting the General Counsel to 
amend his complaint after the Board has already issued its decision in 
the case. 7 As noted in FES, the ﬁGeneral Counsel may establish a discrimina-
tory refusal to hire even when no hiring takes place if he can show that 

the employer had concrete plans to 
hire and then decided not to hire 
because applicants for the job were known union members or support-
the alleged unlawful conduct.ﬂ
8  As thoroughly discussed 
in 
FES, the Board was taken to task in previous cases by 
the U.S. Courts of Appeals for the Sixth and Seventh 
Circuits for failing to require the General Counsel in 
unlawful refusal-to-hire cases to establish the availability 
of job openings as part of the General Counsel™s prima 
facie case and instead allowing such proof to be deferred 

to the compliance stag
e of the proceeding.9  The Board in FES adopted the Seventh Circuit™s approach in 
Starcon
, holding in relevant part that: 
 [I]n cases involving numerous applicants, the General 

Counsel need only show that one applicant was dis-
criminated against to establ
ish a refusal-to-hire viola-
tion warranting a cease-and-desi
st order.  If the General Counsel seeks an affirmative backpay and instatement 

order, he must show that there were openings for the 
applicants.  Consequently . . . the General 
Counsel must 
show at the hearing on the merits the number of open-
ings that were available
 . . . .  
Proof of the availability 
of openings cannot be
 deferred to the compliance stage 
of the proceeding.10 Furthermore, the Board made clear that the General 
Counsel 
must plead such facts regarding the number of 
available openings.  Specifica
lly, the Board stated that ﬁ[i]f the General Counsel is seeking a remedy of instate-
ment and backpay based on findings that he knew or 
should have known have arisen prior to the commence-
ment of the hearing on the merits, he 
must allege
 and prove the existence of those openings
 at the unfair labor 
practice hearing.  If he seeks such a remedy based on 
openings arising after the trial has begun or based on 
openings arising before the opening of the trial that he 
neither knew or should have known had arisen, he may 
move to amend the complaint.ﬂ
11The Board majority in the 
present case erred, in my 
view, by failing to recognize that in order to establish a 
refusal to hire violation as to even one of the alleged dis-
criminatees, the General Counsel had to allege that ﬁthere 
was at least one available opening
 for the applicant.ﬂ12  The reasoning behind this requirement is simple: an em-
ployer cannot fail to hire an applicant into a position that 
 ers.ﬂ  FES, 331 NLRB at 12, fn. 7 [citations omitted].  The present case 
does not involve this type of allegation. 
8 Id. at 12. 
9 Id. at 9Œ11, 14 (discussing 
NLRB v. Fluor Daniel, Inc.
, 161 F.3d 
953 (6th Cir. 1998) and 
Starcon, Inc. v. NLRB
, 176 F.3d 948 (7th Cir. 
1999)). 
10 Id. at 14 (emphasis added).
 11 Id. (emphasis added). 
12 Id. at 12 (emphasis added). 
 JET ELECTRIC CO. 653does not exist.
13  It is axiomatic that in order to satisfy 
this burden, the General Counsel must be able to show 
the dates upon which one or more job openings existed.  
Without such proof, the Board cannot determine whether 
the positions were available, i.e., whether the respondent 
was hiring at the time of the alleged discriminatees™ ap-
plications. 
In conclusion, looking solely at the Board™s August 10, 
2001 decision as to the unlawful refusal-to-hire claims, 

we are left with the Board™s finding of 8(a)(3) and (1) 
violations for the refusal to hire eight alleged discrimina-
tees without findings of fact on the issue of how many 
openings, if any, were available at the time of the alleged 
discriminatees™ applications.  Without such findings, no 
backpay and instatement remedy is available to the al-
leged discriminatees with regard to the refusal to hire 
violations. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the Federal labor law a
nd has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT threaten not to hire employees because of 
their affiliation with a union. 
WE WILL NOT threaten to interrogate our employees re-
garding their union affiliation. 
WE WILL NOT advise our employees or applicants that 
union-affiliated employees will not be hired. 
WE WILL NOT threaten to discharge our employees for 
their affiliation with a union. 
WE WILL NOT interrogate our employees regarding their 
union affiliation and membership. 
WE WILL NOT refuse to consider for hire, or refuse to 
hire, applicants because of their affiliation with a union.                                                           
 13 Id. (ﬁ[T]he question in a discriminatory hiring case is why the ap-
plicant was not taken into the employer™s work force.  That question 
presupposes that there were appropriate openings in the employer™s 
work force available 
to the applicant.ﬂ) WE WILL NOT change our hiring practices or policies to 
deny employment to union-affiliated applicants. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL rescind the changes in our hiring practices or 
policies designed to deny employment to union-affiliated 
applicants. WE WILL offer Rodney Booe, Stanley Grace, Jerry Loftis, Roger Stanley, Douglas Summers, Allen Craver, 

Gary Maurice, and Percival Millington instatement to a 
job for which they applied or a substantially equivalent 
position, without prejudice to their seniority or any other 
rights or privileges. 
WE WILL make Rodney Booe, Stanley Grace, Jerry 
Loftis, Roger Stanley, Douglas Summers, Allen Craver, 

Gary Maurice, and Percival Millington whole for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against them, together with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful refusals to hire or consid
er for hire applicants Rodney 
Booe, Stanley Grace, Jerry Loftis, Roger Stanley, Doug-
las Summers, Allen Craver, Gary Maurice, and Percival 
Millington, and 
WE WILL within 3 days thereafter notify 
the applicants in writing that this has been done and that 

the unlawful refusals to hire or consider for hire will not 
be used against them in any way. 
JET ELECTRIC COMPANY, INC.  Ronald C. Morgan, for the General Counsel. James A. Jackson, 
President, of Winston-Salem, North Caro-lina, for the Respondent. Gary M. Maurice, Business Manager
, of Winston-Salem, North Carolina, for the Charging Party.
 DECISION ON REMAND STATEMENT OF THE CASE JAMES M. K
ENNEDY, Administrative Law Judge.  This case was heard in Winston-Salem, No
rth Carolina, on February 27, 
2002, pursuant to a limited remand issued by the National La-
bor Relations Board in its Decision and Order of August 10, 
2001 (334 NLRB 1059).  The Board™s decision was pursuant to 
the General Counsel™s Motion for Summary Judgment as Re-
spondent had failed to file an adequate answer to the operative 
complaint. 
In its decision the Board partially granted the Motion for 
Summary Judgment and found that
 Respondent had violated 
Section 8(a)(1) of the Act in a variety of ways and had also 

violated Section 8(a)(3) of the Act by refusing to consider for 
hire or to hire eight applicants because of their affiliation with 
the Union.  However, it was una
ble to determine if a backpay 
and instatement remedy was warranted.  More specifically, the 
Board observed that its decision in FES, 331 NLRB 9 (2000), obligated the General Counsel to establish the number of jobs 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654available in order to warrant a backpay remedy.  Since the 
General Counsel had not done so, and due to the limited find-
ings of fact based on the pleadings, the Board was unable to 
determine whether a backpay a
nd instatement order was appro-priate.  It therefore issued the limited remand order to allow it 
to make that judgment. The remand instructed the Regional Director for Region 11 
to ascertain ﬁhow many job ope
nings were available at times 
relevant to the discriminatees™ 
applications for work.ﬂ  The amended complaint of February
 26, 2001, which was the basis for the Board™s summary judgmen
t, had listed by name eight 
individual applicants for employment, together with the dates 
they were denied employment.  
The first was alleged to have 
occurred on February 17, 1999, and 
the last was alleged to have taken place on May 5, 1999.  The 
Board adopted the allegations of the complaint as 
its findings of fact. Upon receipt of the remand, the Regional Director issued an 
amendment to the amended comp
laint and notice of hearing on September 5, 2001.  In it he listed eight dates on which he al-
leges eight job openings occurred.  Respondent filed an answer 

denying the allegation and the instant hearing ensued.  The sole 
witness was Respondent™s president, James A. Jackson. The General Counsel is the only party who chose to file a 
brief.  It has been carefully considered.  In that brief, the Gen-
eral Counsel now asserts that 79 job openings occurred after February 17, 1999. 
I.  THE FACTS A.  The Setting Respondent is a nonunion electrical contractor performing 
commercial electric construction work in North Carolina™s 
Triad area, specifically Winst
on-Salem, Greensboro, and High Point.  It is essentially a one-man operation, entirely run by 
Jackson.
1  In 1998 it had undertaken the electrical installation 
work at a Super 8 Motel construction project in Winston-
Salem.  Sometime in mid-February 1999,
2 its labor subcontrac-tor, GHW Electric, left the job, leaving it uncompleted.  As a 

result, Respondent had to scramble to find employees to per-
form the work, for it did not then have a sufficient number of 
its own workmen.  The electricians and helpers it found came from various sources.  One came 
from GHW, while others were 
called from temporary labor suppliers, including Tradesmen 

International, Labor Finders, and Labor Ready. 
The Board found during this time period that Respondent re-
fused to consider for hire and failed and refused to hire Rodney 
Booe (February 17), Stanley Grace (February 19), and Jerry 
Loftis (February 23).  The next group whom the Board found 
Respondent had discriminated against by refusing to consider 
and failing and refusing to hire included Roger Stanley (March 
10), Douglas Summers (March 15), and Allen Craver (March 
                                                          
                                                           
1 JUDGE KENNEDY:  Do youŠdo you have an office support staff 
of any kind? 
MR. JACKSON:  No sir. JUDGE KENNEDY:  It™s just you, is that it? 
MR. JACKSON:  It™s just me. 
2 All dates are 1999 unless noted otherwise. 
16).  These were followed by 
similar discrimination against Gary Maurice
3 (April 28) and Percival Millington (May 5). 
The September 5, 2001 amendment is not congruent with 
these dates.  There, the Regional Director asserted that the slots 
to which these discriminatees
 were entitled opened March 19, April 5, May 7, May 14, June 
25, July 20, August 5, and Au-
gust 27. It was during this general time frame that a new project, the 
Wingate Inn in Winston-Salem began (about March 15) and the Super 8 project ended (June 21).  The Winston-Salem Wingate 
Inn project continued until January 14, 2000.  On August 31, 
Respondent began two other projects, another Wingate Inn, located in Greensboro, and a Central Carolina Bank site in High 

Point.  It completed the High Point project on August 25, 2000, 
and the Greensboro Wingate Inn on November 15, 2000.  It did 
not perform any more work until late December 2001, a hiatus 
of more than a year.  Because of that circumstance, the General 
Counsel agrees that after the completion of the second Wingate 
Inn project in November 2000, there were no more slots to 
which the discriminatees could have been assigned. 
Jackson testified that he hi
res three types of employees, 
helpers, electricians, and foremen.  Foremen are statutory su-
pervisors since they have authority to hire, and are not of con-
cern here.  He says that he further breaks down the electricians 
by the amount of experience they have, ranging from appren-
tice, with 2Œ3 years™ experience to journeyman.  He agrees that 
an electrician can perform the work of a helper or an appren-
tice.  He said:  Q.  [By Mr. M
ORGAN]:  Okay, the question I™m asking 
you, Mr. Jackson, is the people that you hire[d] or worked 
for Jet Electric in the journeyman or electrician classifica-
tion, would you agree that they were also qualified to per-
form jobs as helpers or apprentices or any otherŠ? 
A.  Yes sir. 
Q.  If they were working as an electrician for you, or 
could work for you as electrician, they could perform any 
job that Jet Electric had? 
JUDGE KENNEDY:  Well, with the modification that 
they™re probably not going to be forem[e]n. 
Q.  Right, I™m notŠI™m talking about employee posi-
tions. A.  No sir. 
Q.  Would you not agree thatŠthat in general [an] 
electrician could do the work of a helper? 
A.  Yes sir. 
Q.  Okay and an electrician could do the work of what 
you called a two or three year apprentice? 
A.  Yes sir. 
B.  The Hiring A review of the documentary evidence, together with Re-
spondent™s president, Jackson™s testimony leads to several gen-
eral observations.  First, Responde
nt sought to finish the Super 8 job principally with employees from temporary agencies.  It 
added only five to its own payroll: Thomas Hawks (February 
 3 Maurice is the Union™s business 
manager and its representative in 
this case.  JET ELECTRIC CO. 65523, a transfer from GHW), Kenneth Hawks (March 22), Bruce 
Goad (April 5, a transfer from Tradesmen), Donald Daniels 
(April 27, a transfer from Labor Ready) and Michael Powell 
(May 3) (originally hired April 7 for the Wingate, terminated 
after 2 days work).  Both Da
niels and Powell were helpers. However, the temporary agencies referred 24 electricians 
and/or helpers to the Super 8 j
ob, including Goad and Daniels.  
Of that number, 9 worked for only 1 day and 3 worked for only 

2 days.  While there is no evidence one way or the other 
concerning their competency, it does not seem to be much of a 
stretch to conclude that these shorttime individuals are not rep-
resentative of whether or not a 
regular job can be assigned to each of them.  More likely, they were part of a winnowing 

process aimed at keeping the best performers and letting the 
poorer performers fall by the wayside.  Those failures might be 
due to lack of skill or speed in performance; they might also be 
due to the employee™s decision not to stay.  And, since all of 
those came from temporary agency referrals, it is quite likely 
that some of those 1- or 2-day employees were called only for 
that duration.  It seems, but is not entirely clear, that Respondent stopped 
using referrals from the temporar
y agencies about April 9 with 
the departure of two temps from the Winston-Salem Wingate on that date.  At that project, the winnowing process almost stopped as only 2 of the 16
4 direct hires lasted 2 days or less. 
The record is not as clear with respect to direct hiring at the 
second Wingate Inn and the Central Carolina Bank projects.  
The General Counsel has offered only the timecards for the 
year 2000, and they undoubtedly cover both projects.  Indeed, 
since both of those projects began in late August 1999, the 
1999 timecards cover those projects as well as the Super 8 and 
much of the Winston-Salem Wingate.  Yet, the timecards do 
not show to which project the named employees were assigned.  
Jackson testified that some indi
viduals were transferred back and forth.  Since the projects were running simultaneously, they 

no doubt had different needs, particularly since the bank project 
was running much faster (probably because it was a smaller 
job) and the two Wingates were 
at different stages.  The post-
August 1999 and the 2000 timecards do show when new hires 
came aboard and also show, at least on some occasions, that a 
number of new hires did not last more than a day or two.  It 
would appear that the winnowing process had resumed, assum-ing it had ever stopped. Furthermore, the record does not definitively reflect whether 
Respondent utilized the services of the temporary agencies in 
2000, though it appears it did not.  Neither Labor Finders nor 

Labor Ready show any billings af
ter April 30.  Tradesmen In-
ternational™s billings for electricians, stopped in March, but 
resumed on December 10, 17, 24,
 and 31, and although refer-encing a Wingate Inn project, do not specify whether it was in 

Winston-Salem or in Greensboro.  Since the Winston-Salem 
Wingate was in the wind-down stage, it is most likely that these 

were assigned to Greensboro,
 although, pickup work at Winston-Salem is possible as well.  The December 10 billing 
                                                          
 4 The 16 do not include the June 25 transfers of Thomas Hawks, 
Kenneth Hawks, and Donald Daniels 
to the Wingate Inn from the Super 
8 job upon its completion. 
shows a referral of five employees, two of whom worked only 
8 hours.  The three who worked more than 8 hours stayed for 
the following 2 weeks.  Yet, those three vanished with the De-
cember 31 billings.  In their place are two others, neither of 
whom worked a full week.  Alt
hough the record is scant, it is likely that the winnowing process was in effect there, too. 
II.  ANALYSIS In FES the Board, in describing the elements of a discrimina-tory refusal-to-hire violation listed the three elements necessary 
to make out such a case.  It said the elements are: (1) a showing 
that the respondent was hiring or had concrete plans to hire at the time of the alleged unlawful 
conduct; (2) the applicants had experience or training relevant to the announced or generally 

known requirements of the positions for hire, or in the alterna-
tive, that the employer has not adhered uniformly to such re-
quirements, or that the requirements were themselves pretextu-
ous or were applied as a pret
ext for discrimination; and (3) antiunion animus contributed to the decision not to hire the 
applicants.  The Board then stated that if those elements are 
shown, a cease-and-desist order is appropriate, but if the Gen-
eral Counsel is seeking an instatement order together with 
backpay, he must show at the hearing on the merits that there 
were openings for the applicants.  Moreover, the General Coun-

sel must show the number of ope
nings; if there is more than 
one alleged discriminatee, then the General Counsel must show the number of openings which were available.  
FES, supra at 
14. Here the General Counsel, upon receipt of the remand, modi-
fied the complaint to allege that there were eight specific dates 
between March 19 and August 27.  Counsel for the General 
Counsel now argues, after the conclusion of the evidence, that 
he has shown there were some 79 job openings between Febru-
ary 17 and the conclusion of the second Wingate Inn job in 

November 2000.  That number is based upon his count of indi-
viduals who were either directly
 hired or were referred to one of the projects by a temporary agency. 
First, it is not at all clear that the Board™s Order included re-ferrals from temporary agencies.  Usually temporary agencies 
provide short-term, temporary work.  Occasionally, and it oc-
curred here, the employer will offer ﬁpermanentﬂ employment 
to an individual who has been referred by such an agency and 
the employee will then be transferred to the employer™s own 
payroll. 
I observe that the Board, in its summary judgment decision, 
ordered Respondent to cease and desist ﬁchanging its hiring 
practices and policies in order to deny employment to union-
affiliated applicants.ﬂ  Despite that language, there is no sug-
gestion, much less a finding, that
 the order is aimed at the use 
of temporary employees dispatch
ed by temporary employment 
agencies.  Nor can such a purpose be discerned from the opera-

tive complaint.  Surely if the General Counsel believed that 
Respondent had improperly used 
the temporary agencies to 
shield itself from unionization, the complaint would have said 
so.  It did not, and I do not believe it can be assumed from the 
Board™s Order that such was the General Counsel™s intent.  In 
fact, the General Counsel either knew or should have known 
that the reason Respondent began using temporary agencies in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656March was because its subcontractor, GHW, had walked off the 
job without notice, leaving Respondent in a serious bind.  That 
incident does not suggest that the use of temporary employment 
agencies had anything to do with an effort to avoid unioniza-
tion, only that Respondent was trying immediately to remedy a 
business crisis.  Accordingly, 
I reject the General Counsel™s contention that job openings filled by the temporary agencies™ 
referrals were the job openings
 which the discriminatees sought. Second, I conclude that the methodology of simply counting 
the hires over a 22-month period (February 1999ŒNovember 
2000) results in a severe oversta
tement of what actually oc-
curred.  Among other things, the February 17 putative start date 
coincides only with the hire of
 Thomas Hawks as he came over 
from GHW.  Clearly that was not a job opening which Rodney 

Booe, for whom the Board found a violation on that date, 
would have received. On March 22, Respondent hired Kenneth Hawks, and Booe may very well have fit there.  
However, the second discrimina-
tee, Grace (February 19 violation) could have as well.  So could 
Loftis who the Board found had been discriminated against on 
February 23, Stanley (Board 
finding of March 10), Summers (March 15), and Craver (March 16).  Respondent did not hire 

again until April 5, but this was Goad who was being trans-
ferred from Tradesmen International.  There is no showing that any of the discriminatees woul
d have offered that job, as Goad™s abilities by then were a known quantity.  That job was 

not an opening which the discrimi
natees would have filled.  
(An opening did occur April 6.)  Similarly, on April 27, Re-

spondent transferred Donald Daniels to its own payroll from 
Labor Ready.  Again, no discri
minatee would have been given 
that job, for the same reasons, although an opening did occur on April 26. Moreover, solely counting hire
s does not take into account 
the winnowing process, for it cannot seriously be argued that 
the discriminatees were seeking 
jobs of only 1 or 2 days™ dura-
tion or some type of temporary wo
rk.  They must be assumed to 
have been seeking longer jobs, although by the very nature of 

construction work, that employment is likely to be of relatively 
short duration.  And even though the discriminatees were seek-ing jobs longer than 1 or 2 days, it does not follow that ﬁperma-
nentﬂ or project-length jobs were available shortly after each 
made his application.  The available job might have been tem-
porary (in the 
Lloyd A. Fry Roofing Co., 121 NLRB 1433, 1437Œ1438 (1958); M. J. Pirelli & Sons
, 194 NLRB 240, 250 (1971) sense) and, therefore, not an actual opening.  Under 
FES, bona fide job openings, not simply fill-in work, must be 
demonstrated.  That is the Ge
neral Counsel™s burden and he made no effort to identify the true openings. 
Third, FES speaks in terms of job openings ﬁat the time of 
the alleged discrimination.ﬂ  Literally, that occurs in the 
Board™s statement of the elements of a refusal-to-hire violation.  
But timing is inextricably intertwined with the freshness of the 
discriminatee™s application.  The application and the job open-
ing must be relatively close in time; there must be a logical, 

contemporary, connection between the two where a finder of 
fact can say confidently that absent the discrimination, a spe-
cific employee should have been offered a specific job or jobs.  
Indeed, the Board™s Order here requires me to find ﬁhow many 
job openings were available at times relevant to the discrimina-
tees™ applications for work.ﬂ  (Emphasis added.)  Supra at 11.  
It is not enough, as the General 
Counsel implies, to say that a 
victim of a refusal to consider an application occurring in Feb-

ruary 1999 is entitled to backpay for a job which became open 
in July 2000.  Some kind of nexus in time must be shown, and 
the amendment seems to have been an effort to do that.  Yet, 
counsel for the General Counsel 
has made no effort to follow through in his brief.  Instead, he has substituted the number 
count of 79. Fourth, the Board in Dean General Contractors, 285 NLRB 573 (1987), in the process of refining the standard remedy for 
unlawful discharges in the construction industry, observed that 
reinstatement as a standard remedy was appropriate and that it 
could not presume that an employee would not be carried from 
one project to a succeeding one.  It therefore adopted the stan-dard reinstatement remedy to 
all cases, allowing a respondent to demonstrate at the compliance stage that backpay would 

have been cut off if a transfer 
to another construction site would 
not have been made. Similarly, we know from Genera
l Counsel™s Exhibit 2 that some regular employees were tr
ansferred from the Super 8 to 
the first Wingate on June 25 when the Super 8 job ended.  Sec-ond, there is Jackson™s testimony 
to the same effect as well as his testimony that mid-job reassignments took place. 
 Q.  [By Mr. M
AURICE]:  You™ve pretty much acknowl-
edged already in your testimony Mr. Jackson that you had 
a number of employees on four 
job sites, two in Winston-Salem, one in High Point, a
nd one in Greensboro.  Did you in fact, transfer some of the employees from one job 
to another and what I would assume there is that that would be employees that established themselves with you 
as dependable employees?  You 
didn™t hire separately for 
each jobŠdid you? 
A.  No sir. 
Q.  You did transfer people.  And at times they would 
work even during the week on one job, possibly jump to 
the other on the weekend as you needed them? 
A. Yes sir. 
Q.  The continuity of employmentŠ 
. . .  JUDGE KENNEDY:  But Mr. Maurice™s question is . . . 
The answer to his question even though it was a little bit 
convoluted is yes, you move people around and they 
wereŠ MR. JACKSON:  Yes sir, I did.  We know, therefore, that since transfers from project to pro-
ject did occur, one cannot make the assumption that a job 
opened for which a discriminatee can make a claim when em-
ployees were transferred or when a new project or a new phase 
of a project began.  Accordingly, incumbent employees must be 
seen to have been preferred over new hires.  And, it must fol-
low that since no new job opened when that occurred, it could 
not have been a discriminatory act.  Indeed, the General Coun-
sel has not made that contention.  JET ELECTRIC CO. 657Under FES, the Board has given the General Counsel wide 
latitude to determine whether a discriminatory refusal to con-
sider should be converted to a di
scriminatory refusal to hire, 
together with the concomitant remedies of backpay and in-
statement.  Specifically, the Board said, supra  at 14, ﬁIf the 
General Counsel is seeking a reme
dy of reinstatement (sic) and 
backpay based on openings that
 he knows or should have known have arisen prior to the commencement of the hearing 
on the merits, he must allege and prove the existence of those 
openings at the unfair labor practice hearing.  [Footnote omit-ted.]  If he seeks such a remedy
 based on openings arising after the trial has begun or based on openings arising before the 

opening of the trial that he neither knew nor should have known had arisen, he may move to amend the complaint.ﬂ 
Here, the General Counsel took the opportunity to amend the 
complaint when the matter was remanded to the Regional Di-
rector with instructions.  He 
alleged eight dates, presumably 
after an appropriate investigation.  Indeed at the hearing, the 
General Counsel was entirely fa
miliar with Respondent™s hiring 
records.  Therefore, the dates chosen in the September 5, 2001 
amendment are the dates which in the Board™s words the Gen-
eral Counsel ﬁknew or should have known.ﬂ  Counsel for the 
General Counsel has made no effort to further amend the com-
plaint, except by way of its assertion in the brief that 79 open-
ings had occurred between February 17, 1999, and November 
15, 2000.  While the bare facts concerning hiring decisions are 

not in real dispute during that period, there are a number of 
conclusions which could be draw
n from those bare facts about which reasonable persons could disagree.  Furthermore, when a 
complaint is amended to require more specificity, as this was, it 
is contrary to the purposes of 
the Act to go in the opposite di-rection, placing the general ahead of the specific.  Moreover, 
such a maneuver is contrary to
 the remand™s directive to find openings ﬁat times relevantﬂ to th
e applications.  Accordingly, I 
find it appropriate to hold the General Counsel to the specificity 
set forth in the September 5, 2001 amendment. Furthermore, I find that the Board™s directive requires the 
General Counsel to show job openings reasonably contempora-
neous either with the job appli
cations as found by the Board or, 
secondarily, with the openings a
lleged to have occurred as set 
forth in the amendment. 
Given Jackson™s testimony that electricians can do both ap-
prentice work and helper work, I shall also assume that the 
eight applicants are capable of doing whatever work was being 
offered when it became available.  I make that assumption with 
the full recognition that in actuality
, some of the applicants who 
were journeymen electricians mi
ght have turned down helper work had it been offered because of the lower pay rate.  It is 
nonetheless appropriate here because the Board has found them 
to be qualified for any of the openings which occurred in this 
general time frame.  Jackson™s testimony is consistent with the 
Board™s finding and I shall assume for the purposes of this case, 
that if a job became open, one of the applicants would have 
taken it if offered. The first hiring which occurred after Booe™s February 17 ap-
plication took place a month later,
 March 19, a date consistent 
with the first date in the amendment.  On that date Respondent 

hired two helpers, Darryl Springe
r and Reginald Fuller.  These 
were bona fide job openings as
 Springer remained employed 
through May 17 and Fuller through April 15.  At that time 
Booe, Grace, Loftis, Stanley, Summers, and Craver had all filed 
applications which had not been properly considered.  There-
fore, two of those six are eligible to be considered for instate-
ment and backpay as of March 19. 
Skipping the Goad transfer on April 5, the next hire which 
occurred was on April 6 when Respondent hired Randy 
Lunsford as a helper.  This, too, was a bona fide job opening as 
Lunsford remained employed until June 25, when he ceased 
working, for he was not transf
erred to the Winston-Salem Win-gate Inn project.  This date is closely connected to the April 5 

allegation found in the amendment.
  I find that one job opening occurred here which could have been filled by four of the same 

six applicants (the other two having filled the previous two 
positions). The fourth and fifth job openings occurred on April 26, when 
Respondent hired Steve Heath and 
Charles Taylor as helpers.  
These were also bona fide job openings.  Heath remained em-

ployed from that date through 
October 29, 2000, and Taylor 
remained employed through July when he quit.  Although the 
April 26 hire date does not matc
h any allegation in the amend-
ment, I regard it as contemporaneous.  Therefore, two more of 
the original six applicants would be entitled to backpay for 
those jobs, although three of them would have been assigned to 
the earlier openings. Noncognizable transfers occurred on April 27 and May 3 
when Daniels and Powell were transferred to the Wingate from 
the Super 8. The sixth job opening occurred on May 7.  This, too, is a 
date alleged in the amendment. 
 On that date Respondent hired Barry Smith as an electrician.  This is a bona fide opening and 
Smith remained employed until July 8 when he quit.  Maurice 
had applied on April 28 and Millington on May 5, so those two 
had become eligible for this opening even as one of the original 
six remained unremedied.  This opening entitles one of the 

remaining three discriminatees to backpay. 
The seventh job opening occurred on May 17 when Respon-
dent hired Ricky Coone as an electrician.  This date also coin-
cides with May 14,
5 as alleged in the amendment.  Again, this 
is a bona fide job opening a
nd Coone remained employed 

through the pay week ending February 21, 2000.
6  Backpay for 
this job opening would have gone to one of the two who had 

not been assigned the May 7 opening. 
The eighth opening occurred when Respondent hired Lee 
Upchurch as a helper on June 1.  Upchurch remained employed 
from June 1 through July 16, demonstrating that it was a bona 
fide opening.  The remaining applicant should receive backpay 
for this position.                                                           
 5 The May 1999 timecards show C
oone began on a Monday during 
the pay week ending May 20.  However, May 20 is a Thursday and 
Respondent™s pay weeks end on Fridays.  The General Counsel™s sum-
mary asserts that Coone™s first day was May 14, a Friday.  I believe that 
to be an error and that he actua
lly began on Monday, May 17, in the 
pay week ending May 21. 
6 Coone™s return in August 2000 is irrelevant to this slot. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658III.  REMEDY The Board was unable to determine from the pleadings whether Respondent had violated Section 8(a)(3) of the Act only by a refusal to consider or whether it was actually a refusal to hire.  It remanded the matter so that it could determine whether Respondent was in the process of hiring at the time it committed violations of Section 8(a)(3).  It held in abeyance the determination of any further appropriate affirmative remedy. In view of my finding that Respondent had eight job open-ings within the 4 months after the first refusal to consider, I recommend that the Board issue a remedy requiring the in-statement of the eight named employees to the job openings found above, together with backpay and interest.  Accordingly, I recommend that the Board find that Respondent violated Section 8(a)(3) when, on the dates set forth in the decision, it refused to offer employment to Rodney Booe, Stanley Grace, Jerry Loftis, Roger Stanley, Douglas Summers, Allen Craver, Gary Maurice, and Percival Millington.  I further recommend that the Board order Respondent to offer them instatement to those or substantially equivalent jobs, without prejudice to their seniority or any other rights or privileges.  It should also order Respondent to make them whole for lost earnings, if any, to-gether with interest.  Backpay should be computed from the date they would have been hired less any net interim earnings, as prescribed in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987).  In this regard, given the fact that Re-spondent™s practice concerning the transfer of employees from one job to another is a mixed practice, I do not believe it to be appropriate to adhere to the presumption set forth in Dean Gen-eral Contractors, 285 NLRB 573 (1987), which presumes that the discriminatees would be transferred to new projects.  Here, the record indicates that it is more appropriate to match a dis-criminatee to a hiree, as shown above, and then track each slot as it actually provided employment to the hiree. IV.  RECOMMENDATION I further recommend that the Board supplement its Order by inserting the following in paragraph 2 of its Order and reletter-ing subparagraphs (b), (c), and (d) as (d), (e), and (f): ﬁ(b) Within 14 days from the date of this Order, offer Rod-ney Booe, Stanley Grace, Jerry Loftis, Roger Stanley, Douglas Summers, Allen Craver, Gary Maurice, and Percival Millington instatement to a job for which they applied or a substantially equivalent position, without prejudice to their seniority or any other rights or privileges. ﬁ(c) Make Rodney Booe, Stanley Grace, Jerry Loftis, Roger Stanley, Douglas Summers, Allen Craver, Gary Maurice, and Percival Millington whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth above.  ﬁ(d) Preserve and, within 14 days of a request, make avail-able to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order.ﬂ [Recommended Order omitted from publication.]   